Fill in this information to identify your case:
Debtor 1 James Edward Jaramillo
First Name Middle Name Last Name

Debtor 2 Mandy Michelle Jaramillo
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Courtfor the: DISTRICT OF COLORADO

 

Case number 18-20392
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Canvas Credit Union @ Surrender the property. BNo
name: DO Retain the property and redeem it.
_ ; (C) Retain the property and enter into a 0 Yes
Description of 2011 Chevy Tahoe 132855 miles Reaffirmation Agreement.
property Vehicle: CO Retain the property and [explain]:

securing debt:

 

 

Creditors Electrical Federal Credit Union I Surrender the property. HINo
name: Retain the property and redeem it.

- ; CZ Retain the property and enter into a 0 Yes
Description of 2014 Chevy Silverado 132000 Reaffirmation Agreement.
property miles D Retain the property and (explain):

securing debt: Vehicle:

 

 

Creditors Midland Mortgage CO Surrender the property. C1 No
name: O Retain the property and redeem it.

_ ; O Retain the property and enter into a i Yes
Description of 13751 Elizabeth Street Thornton, Reaffirmation Agreement.
property CO 80602 @ Retain the property and [explain]:

Residence: House

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Debtor1 James Edward Jaramillo
Debtor2 Mandy Michelle Jaramillo

securing debt:

Case number (itknown) 18-20392

 

being sold

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

O No
0 Yes
O No
O Yes
O No
O Yes
0 No
O Yes
0 No
O Yes
O No
O Yes
0 No

O Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X_ /s/ James Edward Jaramillo

X /s/ Mandy Michelle Jaramillo

 

 

James Edward Jaramillo
Signature of Debtor 1

Date July 31, 2019

Mandy Michelle Jaramillo
Signature of Debtor 2

Date July 31, 2019

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase com Best Case Bankruptcy
